DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2020 has been entered.
 
Election/Restrictions
Claims 9 and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, claims 9 and 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
EXAMINER’S AMENDMENT

	Please cancel claims 4 and 13. 
	Please amend claims 1, 5, 10 and 14 as follows:
1.	A monitoring system comprising:
a communications circuit configured to receive an image of a user from a social media system, and to receive orthodontic treatment plan data associated with the user from an aligner fabrication computer system; and
an analysis circuit configured to: 
determine an actual oral condition of the user at a first time, the first time corresponding to when the image of the user was taken;
determine [[an]]a first expected oral condition of the user at the first time
compare the actual oral condition [[and]] with the first expected oral condition; 
compare the actual oral condition with (i) [[an]]a second expected oral condition of the user at a second time , the second time occurring before the first time and after the user begins an orthodontic treatment plan, and (ii) [[an]]a third expected oral condition of the user at a third time , the third time occurring after the first time and before the user finishes the orthodontic treatment plan; and 
generate an output based on the comparisons, the output indicative of a progress of the user in relation to the first expected oral condition at the first time when the image of the user was taken;
wherein the communications circuit is further configured to communicate the output to at least one of a user device and the aligner fabrication computer system;
wherein the orthodontic treatment plan data comprises a plurality of treatment plan models used to manufacture dental aligners for the user to reposition at least one tooth of the user; and
wherein the plurality of treatment plan models comprise an initial tooth model, an intermediate tooth model, and a final tooth model, the initial tooth model representing an initial position of the teeth during an orthodontic treatment plan, the intermediate tooth model representing an intermediate position of the teeth during the orthodontic treatment plan, the final tooth model representing a final position of the teeth during the orthodontic treatment plan.
5.	The system of claim [[4]]1, wherein the analysis circuit is configured to identify a first tooth landmark in the treatment plan data, and wherein the analysis circuit is configured to identify a second tooth landmark in the image, the second tooth landmark corresponding to the first tooth landmark.
10.	A method comprising:
receiving, by a communications circuit, an image of a user from a social media system;
receiving, by the communications circuit, orthodontic treatment plan data associated with the user from an aligner fabrication computer system;
determining, by an analysis circuit, an actual oral condition of the user at a first time, the first time corresponding to when the image of the user was taken;
determining, by the analysis circuit, [[an]]a first expected oral condition of the user at the first time 
comparing, by the analysis circuit, the actual oral condition [[and]] with the first expected oral condition; 
comparing, by the analysis circuit, the actual oral condition with (i) [[an]]a second expected oral condition of the user at a second time , the second time occurring before the first time and after the user begins an orthodontic treatment plan, and (ii) [[an]]a third expected oral condition of the user at a third time , the third time occurring after the first time and before the user finishes the orthodontic treatment plan; 
first expected oral condition at the first time the image of the user was taken; and
communicating, by the communications circuit, the output to at least one of a user device and the aligner fabrication computer system;
wherein the orthodontic treatment plan data comprises a plurality of treatment plan models used to manufacture dental aligners for the user to reposition at least one tooth of the user; and
wherein the plurality of treatment plan models comprise an initial tooth model, an intermediate tooth model, and a final tooth model, the initial tooth model representing an initial position of the teeth during an orthodontic treatment plan, the intermediate tooth model representing an intermediate position of the teeth during the orthodontic treatment plan, the final tooth model representing a final position of the teeth during the orthodontic treatment plan.
14.	The method of claim [[13]]10, further comprising:
identifying, by the analysis circuit, a first tooth landmark in the treatment plan data; and
identifying, by the analysis circuit, a second tooth landmark in the image, the second tooth landmark corresponding to the first tooth landmark.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner does not disclose or teaches features equivalent to “compare the actual oral condition with (i) a second expected oral condition of the user at a second time based on the orthodontic treatment plan data, the second time occurring before the first time and after the user begins an orthodontic treatment plan, and (ii) a third expected oral condition of the user at a third time based on the 
generate an output based on the comparisons, the output indicative of a progress of the user in relation to the first expected oral condition at the first time when the image of the user was taken;
wherein the communications circuit is further configured to communicate the output to at least one of a user device and the aligner fabrication computer system;
wherein the orthodontic treatment plan data comprises a plurality of treatment plan models used to manufacture dental aligners for the user to reposition at least one tooth of the user; and
wherein the plurality of treatment plan models comprise an initial tooth model, an intermediate tooth model, and a final tooth model, the initial tooth model representing an initial position of the teeth during an orthodontic treatment plan, the intermediate tooth model representing an intermediate position of the teeth during the orthodontic treatment plan, the final tooth model representing a final position of the teeth during the orthodontic treatment plan” recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN W LEE/Primary Examiner, Art Unit 2664